Citation Nr: 1106258	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  05-10 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to accrued benefits for service connection for 
residuals of cold injuries to the left and right feet. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from 
February 1952 to February 1954.  He died in October 2009.  The 
appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2010 Order by the United States Court of Appeals for 
Veterans Claims (Court), which endorsed an October 2010 Joint 
Motion for Remand, vacated a March 2009 Board decision denying 
entitlement to service connection for residuals of cold injuries 
of the left and right feet, and remanded the matter for action 
complying with the Joint Motion for Remand.  

As a matter of background, this matter was initially before the 
Board on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), which, in pertinent part, denied 
the benefit sought on appeal.  The Veteran appealed this denial, 
giving rise to the Joint Motion for Remand and Court Order that 
have returned the matter to the Board.  

Regrettably, during the pendency of this appeal, the Veteran 
passed away.  The Court issued an order for VA to determine 
whether the appellant was eligible as an accrued benefits 
beneficiary.  An August 2010 RO determination memorandum to the 
file shows that the appellant met the criteria for a surviving 
spouse and is entitled to any accrued benefit.  The appellant 
continues the Veteran's appeals seeking entitlement to service 
connection for residuals of cold injuries to his feet. 

The issue of the entitlement to service connection for 
cause of the Veteran's death has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran likely suffered from cold injuries to his feet 
while he was stationed in Korea.  

2.  Resolving all doubt in the appellant's favor, the Veteran's 
residuals from cold injury to the left and right feet, to include 
dystrophic toe nails and onychomyocosis, are likely related to 
his period of service.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits for service 
connection for residuals of cold injuries in the left and right 
feet have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, in view of the Board's favorable decision to grant service 
connection for residuals of cold injuries of the left and right 
feet, any further discussion as to possible lapses in VA's duties 
to assist and notify would serve no useful purpose.

2.  Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

The Board notes that VA is aware that many veterans who served in 
the Korea War suffered from cold injury, including frostbite, in 
which many instances the Veterans were unable to obtain medical 
care after cold injuries because of battle conditions, and 
documentation of their injuries may never have been made in the 
medical records.  Under Secretary for Health Information Letter, 
"Recommendations for the Care and Examination of Veterans with 
Late Effects of Cold Injury", IL 10-96-030 (December 31, 1996).  

Further, in many circumstances, the effects of cold injury may 
not become apparent for many years afterward, so the VA has taken 
a number of steps to assist claimants and to enhance the 
adjudication of claims for residuals of cold injury.  They 
include: revision and expansion of the criteria for rating 
residuals of cold injury; the addition of a section on cold 
injury in the adjudication procedures manual; and development of 
a cold injury examination protocol.  See VA Adjudication 
Procedure Manual M21-1, Part VI, par. 11.20.  

So, despite the lack of any specific record of a cold injury, VA 
may still grant service connection for residuals of cold injury 
that are diagnosed long after service.  Id.   In such cases, VA 
provides that service connection may be granted, but only when 
the following are shown: (1) the cold injury was incurred during 
military service, and (2) an intercurrent non-service connected 
(NSC) cause cannot be determined.  See VA Adjudication Procedure 
Manual M21-1MR, Part III, iv, 4, E (d).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other 
hand, if the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of the 
doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The appellant generally contends that the Veteran was entitled to 
service connection for residuals of cold injury to both his right 
foot and his left foot.  Prior to his death, the Veteran had 
reported that he had experienced symptoms of dystrophic toe nails 
with discoloration, bilaterally, since his period of service.   
The Veteran also reported that while he was stationed in Korea, 
he served as a forward observer for an artillery unit.  The 
appellant's representative has asserted that as a forward 
observer, the Veteran would have been on his own in the extreme 
cold for significant portions of his deployment.  

Here, a review of the records shows that prior to his death, the 
Veteran had been diagnosed with dystrophic toe nails, 
discoloration and onychomyocosis.  See November 2003 VA 
dermatology treatment record.  The Board notes that these 
diagnoses fall within the symptomatology that VA has associated 
with residuals of cold injuries.  See VA Adjudication Procedure 
Manual M21-1MR, Part III, iv, 4, E (c).  Since the Veteran was 
diagnosed with a condition that is possibly related to cold 
exposure, the question that remains on appeal is whether evidence 
of record is at least in equipoise that the Veteran incurred any 
cold injury during his period of service.  

Initially, the Board notes that the claims file includes a DD 
Form 214, which reflects that the Veteran had served in the 
United States Army as member of the Second Artillery from 
February 1952 to February 1954, with one year of foreign service.  
His awards include a Korean Service Medal and as such, his 
service in Korea is established. 

The Veteran's claims file also contained his service treatment 
records.  While a review of the records showed no indication of 
complaint, problem or treatment for cold injury to his feet, 
these treatment records reflect that the Veteran was in foreign 
service from July 1952 to August 1953.  This evidence taken 
together with the information in the DD 214 showed that the 
Veteran served in Korea for the winter months of 1953.  

Given that the Veteran served in Korea during the winter months 
of 1953, and his credible testimony that while he was stationed 
there he served as a forward observer, the Board finds that it is 
likely that the Veteran was exposed to extreme cold temperatures 
and suffered from cold injuries during this period.  

In addition, the record lacks evidence establishing an 
intercurrent non-service connected cause for the Veteran's 
diagnoses.  In this regard, the Board notes that a review of the 
record shows that the Veteran was employed as a chemist for 29 
years following his discharge from service.  This type of 
employment presumably takes place indoors and it does not require 
that the Veteran spend time outdoors during cold weather.  There 
is no evidence of record that suggests that the cause for the 
Veteran's diagnoses was incurred after his separation from 
service.  See VA Adjudication Procedure Manual M21-1MR, Part III, 
iv, 4, E (d).  

The Board finds that despite the lack of any specific record of a 
cold injury during the Veteran's period of service, the Veteran's 
residuals of cold injury in his left and right feet were likely 
incurred during military service and were not the result of an 
intercurrent cause.  

Moreover, the evidence in this case does include a diagnosis of 
onychomyocosis that a VA dermatologist identified as "service-
related" in the November 2003 VA treatment record.  While the VA 
dermatologist failed to provide any rational to show how he 
arrived at this conclusion, the medical conclusion does appear to 
be based on the history provided by the Veteran.   The Veteran 
had reported that he had experienced the symptomatology on his 
feet for the past 50 years.  The Board notes that the Veteran is 
competent to attest to his own observable symptomatology and that 
under certain circumstances, a veteran's lay statements may serve 
to support a claim for service connection by supporting the 
occurrence of lay- observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Since the Board has no reason to doubt the Veteran's credibility 
in this matter, his reported history may be used as a basis to 
support the medical conclusion provided by the VA dermatologist.    

It is pertinent to note that there is no contrary medical opinion 
of record.  
In sum, the evidence of record likely supports a finding that the 
Veteran incurred cold injuries during his service.  Further, the 
Veteran was diagnosed with foot-related disorders (dystrophic toe 
nails, discoloration and onychomyocosis) that VA has associated 
with residuals of cold injuries.  There is no evidence of record 
that suggests the Veteran's diagnoses were the result of an 
intercurrent cause.  Finally, the evidence of record does include 
a medical statement that links the Veteran's diagnosed disorders 
to his period of service.  Consequently, resolving any doubt in 
the appellant's favor, the Board finds that the Veteran's 
residuals of cold injuries in his left and right feet were likely 
incurred during his period of service.  Hence, service connection 
for the disability is warranted.  See 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for residuals of cold injuries 
in the left and right feet is in order, and the appellant's claim 
is granted. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


